EXHIBIT 10.2

 

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is made and entered into as of April 25, 2008,
by and among International Wire Group, Inc., a Delaware corporation (“IWG”),
Omega Wire, Inc., a New York corporation (“Omega Wire”), IWG High Performance
Conductors, Inc., a New York corporation (“HPC”), Wire Technologies, Inc., an
Indiana corporation (“WTI”), IWG Resources LLC, a Nevada limited liability
company (“Resources”), Italtrecce-Societa Italian Trecce Affini S.r.l., an
Italian legal entity (“Italtrecce”), International Wire SAS, a French legal
entity (“SAS” and, together with IWG, Omega Wire, HPC, WTI, Resources and
Italtrecce, the “Employer”), and Glenn J. Holler (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Employee is currently employed as Senior Vice President, Chief
Financial Officer and Secretary of IWG, Omega Wire, HPC, WTI and Resources and
an employee of Italtrecce and SAS;

 

WHEREAS, Employee and the Employer are parties to the Second Amended and
Restated Employment Agreement as of June 30, 2005 (the “Prior Agreement”); and

 

WHEREAS, the Employer desires to retain the continued employment of Employee as
Chief Financial Officer of the Employer and Employee desires to continue such
employment on the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, Employee and the Employer, in consideration of the agreements,
covenants and conditions herein, hereby agree as follows:

 

 

1.

BASIC EMPLOYMENT PROVISIONS.

(a)        Employment and Employment Period. The Employer hereby agrees to
continue to employ Employee (such status, hereinafter referred to as the
“Employment”) as Senior Vice President, Chief Financial Officer  and Secretary
of IWG, Omega Wire, HPC, WTI and Resources and an employee of Italtrecce and SAS
(the “Position”), and Employee agrees to continue to be employed by the Employer
in such Position for a period (the “Employment Period”) ending on the earlier of
the 30th day of June, 2009 (the “Initial Termination Date”) or the date the
Employment is terminated pursuant to Section 3 below; provided, however, that
unless the Employer or Employee give notice (either as to the Employer’s or
Employee’s intent to terminate the Employment) in writing to the other by the
June 1st that is at least one (1) year prior to the Initial Termination Date (or
if the Employment is not terminated on the Initial Termination Date, by the June
1st that is at least one (1) year prior to any anniversary of the Initial
Termination Date (each such anniversary, a “Successive Termination Date”)), this
Agreement and the Employment Period hereunder shall automatically extend for an
additional one (1) year period from the Initial Termination Date or, if
applicable, Successive Termination Date. If notice of intent to terminate the
Employment is given pursuant to this Section 1(a), the Employment shall
terminate either on the Initial Termination Date or any Successive Termination
Date, as applicable. For example, (i) if

 

 

 

1

--------------------------------------------------------------------------------

 

 

notice to terminate the Employment on the Initial Termination Date pursuant to
this Section 1(a) is not given on or before June 1, 2008, the Successive
Termination Date shall be June 30, 2010, (ii) if notice to terminate the
Employment on the Initial Termination Date pursuant to this Section 1(a) is
given on June 1, 2008, the Employment shall terminate on June 30, 2009, (iii) if
notice to terminate the Employment on the Successive Termination Date pursuant
to this Section 1(a) is not given on or before June 1, 2009, the Successive
Termination Date shall be June 30, 2011 or (iv) if notice to terminate the
Employment on the Successive Termination Date pursuant to this Section 1(a) is
given on June 1, 2009, the Employment shall terminate on June 30, 2010.

(b)        Duties. Employee shall be subject to the direction and supervision of
the Chief Executive Officer of the Employer or his designee and shall have those
duties and responsibilities which are assigned to him during the Employment
Period by the Chief Executive Officer which are consistent with the Position;
provided, however, that the Chief Executive Officer shall not assign any greater
duties or responsibilities to Employee than are necessary for Employee’s
faithful and adequate performance of the duties and responsibilities assigned.
The parties expressly acknowledge that Employee shall devote all of Employee’s
business time and attention to the transaction of the Employer’s businesses as
is reasonably necessary to discharge Employee’s responsibilities hereunder.
Employee agrees to perform faithfully the duties assigned to the best of
Employee’s ability. The services to be rendered by Employee hereunder shall be
rendered primarily in St. Louis, Missouri. If Employee consents, the services
may be performed at the principal executive offices of the Employer located
outside of the St. Louis area.

 

2.

COMPENSATION.

(a)        Salary. The Employer shall pay to Employee during the Employment an
annual base salary for the services to be rendered by Employee hereunder. The
amount of such annual base salary (the “Base Salary”) shall be Two Hundred
Ninety-Nine Thousand Nine Hundred Thirty-Six Dollars ($299,936) or such higher
amount as may be prescribed by or under the authority of the Compensation
Committee of the Board of Directors of IWG (the “Compensation Committee”) or the
Board of Directors of IWG (the “Board”). Base Salary shall accrue and be payable
in accordance with the payroll practices of the Employer in effect from time to
time. All such payments shall be subject to deduction and withholding authorized
or required by applicable law.

(b)        Bonus. During the Employment Period, Employee shall be eligible to
receive an annual bonus (payable by the Employer) in an amount to be determined
by the Compensation Committee or Board, in its sole discretion, with a target
bonus of fifty-five percent (55%) of Employee’s Base Salary. Such payment, if
made, shall be paid no earlier than January 1st and no later than July 15 of the
calendar year following the year to which the bonus relates.

(c)        Benefits. During the Employment Period, Employee shall be entitled to
such other benefits as are determined by the Compensation Committee or Board,
including without limitation, group life, health, executive medical supplement
(medical,

 

 

2

--------------------------------------------------------------------------------

 

 

dental and vision) coverage and other insurance generally made available to the
Employer’s senior executives and paid vacations of four (4) weeks per year.

(d)        Auto Allowance. During the Employment Period, the Employer shall pay
Employee One Thousand Dollars ($1,000.00) per month plus a gross up for federal
and state income taxes thereon as an allowance for Employee to own or lease and
maintain an automobile. Any gross-up shall be paid no later than the end of the
year following the year in which Employee remits the related taxes.

(e)        Limitation on Reimbursements and Provision of In-Kind Benefits. To
the extent required by Section 409A of the Internal Revenue Code of 1986, (the
“Code”), any arrangement that provides for reimbursement of expenses or the
provision of an “in-kind benefit”, including, without limitation, benefits
provided under Section 2(c) and reimbursements under Section 2(f) and Section 5
shall (i) not permit a payment or benefit in one taxable year to affect the
amounts payable in any other taxable year, (ii) not permit any benefit or
payment to be subject to liquidation or exchange for another benefit and (iii)
require reimbursements to be made no later than the last day of the year
following the year in which the reimbursed expense was incurred.

 

3.

TERMINATION.

(a)        Death or Disability. The Employment of Employee shall terminate
automatically upon the death or total disability of Employee. For the purpose of
this Agreement, “total disability” shall be deemed to have occurred if Employee
shall have been unable in perform his assigned duties, due to his mental or
physical incapacity, for a period of three (3) consecutive months or for any
sixty (60) working days out of a six (6) month consecutive period.

(b)        Cause. The Employer may terminate the Employment of Employee for
Cause. For the purpose of this Agreement, “Cause” shall mean Employee’s fraud,
dishonesty, competition with the Employer, unauthorized use of any of the
Employer’s trade secrets or confidential information, or a substantial failure
to properly perform the duties assigned to Employee, in the reasonable judgment
of the Employer, after giving Employee written notice of such failure and a
thirty (30) day period within which to cure such failure and such failure shall
remain uncured for a period of thirty (30) days thereafter; and provided
further, that if such failure is of such a nature that it cannot be cured within
thirty (30) days, then such time period shall be extended for a reasonable
additional time if Employee has commenced to cure the breach within said thirty
(30) days and diligently proceeds thereafter to effect the cure.. Refusal by
Employee to perform services outside of the St. Louis area (i.e., such that
Employee shall not be considered to be performing services primarily in the St.
Louis area) shall not be considered a reason to terminate Employee for Cause.

(c)        Without Cause. The Employer may terminate the Employment of Employee
without Cause.

 

 

3

--------------------------------------------------------------------------------

 

 

(d)        Resignation. Employee may terminate the Employment for any reason.
Employee agrees to provide the Board with thirty (30) days’ written advance
notice of his resignation of the Employment with the Employer. Such notice shall
include Employee’s future employment or self-employment intentions, the identity
of the prospective employer and the general nature of the prospective employment
or self-employment, if known. The Employer shall continue to pay the then
current salary to Employee until the end of such notice period, with each such
payment hereby designated a separate payment. In the event of Employee’s
resignation, Employee also agrees to participate in an exit interview conducted
by a member of the personnel department of the Employer and/or by a
representative of the Employer at the time of or prior to the termination of the
Employment with the Employer.

 

4.

COMPENSATION UPON TERMINATION.

(a)        Death or Disability. If the Employment of Employee is terminated
pursuant to the provisions of Section 3(a) above, the Employment Period shall
terminate, and no further compensation shall be payable to Employee other than
(i) any earned but unpaid Base Salary through the date the Employment is
terminated and (ii) the benefits, if any, due under any employee benefit
programs and insurance arrangements of the Employer, determined in accordance
with the applicable terms and provisions of such programs. In addition,
following Employee’s death or subject to Employee’s compliance with Sections 7,
8 and 10 below in the case of Employee’s disability, Employer shall pay or
provide, as applicable, to Employee or Employee’s estate, heirs or
beneficiaries, during the period of twelve (12) months from the date the
Employment of Employee terminates Employee’s then current Base Salary, such
amount to continue to be paid in accordance with the payroll practices of the
Employer, with each such payment hereby designated a separate payment.

(b)        Termination for Cause; Resignation by Employee; Termination Following
Expiration. If the Employment of Employee is terminated for Cause or if Employee
resigns the Employment or if the Employment terminates following expiration of
this Agreement pursuant to a notice of termination by either party as provided
in Section 1(a), no further compensation shall be paid to Employee after the
date of termination other than (i) any earned but unpaid Base Salary through the
date the Employment is terminated and (ii) the benefits, if any, due under any
other employee benefit programs and insurance arrangements of the Employer,
determined in accordance with the applicable terms and provisions of such
programs. Employee shall continue to be bound by Sections 7, 8 and 10.

Notwithstanding the foregoing, if Employee resigns the Employment or if the
Employment terminates following expiration of this Agreement pursuant to a
notice of termination by either party as provided in Section 1(a) and, within
two years thereafter, Employee is precluded from accepting a bona fide offer of
employment from a Competing Business (as hereafter defined) because of the
application of Section 8 of this Agreement, then subject to Employee’s continued
compliance with Sections 7, 8 and 10 below, Employer shall pay or provide, as
applicable, to Employee, from the date of such offer until the end of the
twenty-four (24) month period following the date of the

 

 

4

 

--------------------------------------------------------------------------------

 

 

termination of the Employment, one-half (1/2) of Employee’s most recent Base
Salary, such amount to continue to be paid in accordance with the payroll
practices of the Employer, with each such payment hereby designated a separate
payment.

(c)        Termination Without Cause. If the Employer terminates the Employment
of Employee for any reason other than those reasons described in Sections 3(a)
or (b), the Employment Period shall terminate, and no further compensation shall
be payable to Employee other than (i) any earned but unpaid Base Salary through
the date the Employment is terminated and (ii) the benefits, if any, due under
any employee benefit programs and insurance arrangements of the Employer,
determined in accordance with the applicable terms and provisions of such
programs. In addition, subject to Employee’s compliance with Sections 7 and 10
below, the Employer shall pay or provide, as applicable, to Employee during the
period of eighteen (18) months from the date the Employment of Employee
terminates (or if longer until the date of the Initial Termination Date or
Successive Termination Date (as applicable)), (A) Employee’s then current Base
Salary, such amount to continue to be paid in accordance with the payroll
practices of the Employer, with each such payment hereby designated a separate
payment, and (B) the medical, dental and vision benefits to which Employee and
Employee’s dependents would otherwise be entitled pursuant to Section 2(c) above
had the Employment not terminated (except that no further contributions shall be
made to or benefits accrued under any tax-qualified pension plan), but no other
benefits.

5.          EXPENSE REIMBURSEMENT. Upon submission of properly documented
expense account reports, the Employer shall reimburse Employee for all
reasonable business travel and entertainment expenses incurred by Employee in
the course of Employee’s performance of his duties under this Agreement in
accordance with the Employer’s policy in effect from time to time.

6.          ASSIGNMENT. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto, except that this Agreement and all of the provisions hereof may
be assigned by the Employer to any successor to all or substantially all of its
assets (by merger or otherwise) and may otherwise be assigned upon the prior
written consent of Employee.

 

7.

CONFIDENTIAL INFORMATION.

(a)        Non-Disclosure. During the Employment Period or at any time
thereafter, irrespective of the time, manner or cause of the termination of the
Employment, Employee will not directly or indirectly reveal, divulge, disclose
or communicate to any person or entity, other than authorized officers,
directors and employees of the Employer or its subsidiaries, in any manner
whatsoever other than for the benefit of the Employer in the course of carrying
out Employee’s duties hereunder, any Confidential Information (as hereinafter
defined) of the Employer without the prior written consent of the Chief
Executive Officer of the Employer or the Board.

 

 

5

--------------------------------------------------------------------------------

 

 

(b)        Definition. As used herein, “Confidential Information” means
information disclosed to or known by Employee as a direct or indirect
consequence of or through the Employment about the Employer or its respective
businesses, products and practices, which information is not generally known in
the industry in which the Employer is or may be engaged. However, Confidential
Information shall not include under any circumstances any information with
respect to the foregoing matters which is (i) available to the public from a
source other than Employee, (ii) released in writing by the Employer to the
public or to persons who are not under a similar obligation of confidentiality
to the Employer and who are not parties to this Agreement, (iii) obtained by
Employee from a third party not under a similar obligation of confidentiality to
the Employer, (iv) required to be disclosed by any court process or any
government or agency or department of any government, or (v) the subject of a
written waiver executed by the Employer for the benefit of Employee.

(c)        Return of Property. Upon termination of the Employment, Employee will
surrender to the Employer all Confidential Information, including without
limitation, all lists, charts, schedules, reports, financial statements, books
and records of the Employer, and all copies thereof, and all other property
belonging to the Employer. Employee shall be accorded reasonable access to such
Confidential Information subsequent to the Employment Period for any proper
purpose as determined in the reasonable judgment of the Employer.

 

8.

AGREEMENT NOT TO COMPETE.

(a)       Employee agrees that for two (2) years following termination of the
Employment, Employee shall promptly notify the Employer of the identity of
Employee’s employer and the nature of such employment as well as the nature of
any self-employment (including, due notice of any change in employer or in
self-employment).

(b)       Employee agrees, to not, within two (2) years after the end of the
Employment Period, directly or indirectly, in any geographic area in which the
Employer is then conducting such business, (A) engage or enter into employment
by, or into self-employment or gainful occupation as, (B) participate or make
any financial investment in whether for his own account or for the account of
any other person or entity or (C) render advisory services or otherwise assist
in or be interested in any capacity to any Competing Business which is engaged
in a business or proposed to be engaged in a business that, as of the
termination of the Employment, Employee was involved in or Employee knew was
being conducted or planned by the Employer, without the express written consent
of the Board. As used herein, “Competing Business” means a business which is
engaged directly or indirectly in the manufacture, sale or ether disposition of
a product or service or has under development a product or service which is in
direct competition with a product or service, whether existing or under
development, of the Employer or any direct or indirect subsidiary of Employer.

(c)       The terms of Section 8(a) and 8(b) shall apply whether the termination
of the Employment of Employee is voluntary or involuntary, except that it

 

 

6

--------------------------------------------------------------------------------

 

 

shall not apply following termination of the Employment by the Employer without
Cause pursuant to Section 3(c).

(d)       The Employer agrees that within fifteen (15) business days after
receiving identification of the prospective employer, the nature of the
employment or self-employment pursuant to Section 3(d) or Section 8(a) above,
the Employer will advise Employee in writing as to whether, in the Employer’s
reasonable judgment, such employment constitutes a Competing Business as defined
in Section 8(b) above.

9.          WAIVER OF AGREEMENT NOT TO COMPETE. The Employer, based on the facts
revealed to it by Employee regarding Employee’s new employment, self-employment,
or other involvement with a Competing Business, in its discretion, upon written
notification to Employee, may at any time waive or elect not to enforce the
provisions of Section 8(b), in which event the obligations of Section 8(b) above
shall thereafter not apply and Employee may be engaged by, enter into the
employment of or otherwise participate in the identified Competing Business, but
only such identified Competing Business and only as described by the Employer in
its written notification to Employee.

10.        AGREEMENT NOT TO SOLICIT EMPLOYEES. Employee agrees that, for a
period of one (1) year following the end of the Employment Period, Employee
shall not solicit or induce, or in any manner attempt to solicit or induce,
either directly or indirectly, any person employed by, or any agent of, the
Employer to terminate such employment or agency, as the case may be, with the
Employer or its subsidiaries. In the event of violation hereof, the Employer may
terminate any payments due to Employee under this Agreement.

11.        NO VIOLATION. Employee hereby represents and warrants to the Employer
that the execution, delivery and performance of this Agreement or the passage of
time, or both, will not conflict with, result in a default, right to accelerate
or loss of rights under any provision of any agreement or understanding to which
Employee or, to the best knowledge of Employee, any of Employee’s affiliates are
a party or by which Employee, or to the best knowledge of Employee, Employee’s
affiliates may be bound or affected.

12.        EQUITABLE RELIEF. Employee acknowledges that the Employer does not
have an adequate remedy at law in the event Employee violates the provisions of
Sections 7, 8 or 10 and, therefore, Employee agrees that, in such event, the
Employer shall be entitled to equitable relief including, but not limited to,
injunctive relief.

13.        CAPTIONS. The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit or
amplify the provisions hereof.

14.        NOTICES. All notices required or permitted to be given hereunder
shall be in writing and shall be deemed delivered, whether or not actually
received, three days after being deposited in the United States mail, postage
prepaid, registered or certified mail, return receipt requested, addressed to
the party to whom notice is being given at the specified address or at such
other address as such party may designate by notice:

 

 

Employer:

International Wire Group, Inc.

 

 

7

--------------------------------------------------------------------------------

 

 

12 Masonic Avenue

Camden, New York 13316

Attn: Chief Executive Officer

 

 

Employee:

See Schedule A

 

15.        INVALID PROVISIONS. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Agreement. If
any provision of this Agreement is held to be unreasonable as a matter of law,
the parties agree that the maximum reasonable period, scope or geographical area
permitted by law should then be substituted for the stated period, scope or
area. However, if no such reformation is possible, this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement.

16.        ENTIRE AGREEMENT; AMENDMENTS. This Agreement contains the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof, including, without limitation, the Prior Agreement, which
is fully replaced hereby. This Agreement may be amended, in whole or in part
only, by an instrument in writing setting forth the particulars of such
amendment which is duly executed by Employee and an officer of the Employer who
is expressly authorized by the Compensation Committee and/or Board to do so.

17.        WAIVER. No delay or omission by any party hereto to exercise any
right or power hereunder shall impair such right or power to be construed as a
waiver thereof. A waiver by any of the parties hereto of any of the covenants to
be performed by any other party or any breach thereof shall not be construed to
be a waiver of any succeeding breach thereof or of any other covenant herein
contained. Except as otherwise expressly set forth herein, all remedies provided
for in this Agreement shall be cumulative and in addition to and not in lieu of
any other remedies available to any party at law, in equity or otherwise.

18.        COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same agreement.

19.        COMPLIANCE WITH SECTION 409A OF THE CODE. To the extent applicable,
this Agreement shall be interpreted in accordance with Section 409A of the Code.
Notwithstanding any provision of the Agreement to the contrary, (i) if at the
time of termination of the Employment with the Employer, Employee is a
“specified employee” within the meaning of Section 409A of the Code and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of the termination of the Employment is necessary to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Employer may defer the commencement of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Employer) until the first business day that is six (6) months
following termination of the Employment (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other

 

 

8

--------------------------------------------------------------------------------



 

benefits due to Employee hereunder could cause the application of an accelerated
or additional tax under Section 409A of the Code, the Employer may take such
other actions as the Employer determines necessary or appropriate to comply with
the requirements of Section 409A of the Code. The Employer shall consult with
Employee in good faith regarding the implementation of this Section 19; provided
that neither the Employer nor any of its employees or representatives shall have
any liability to Employee with respect thereto.

20.        GOVERNING LAW. This Agreement shall be construed and enforced
according to the laws of the State of Missouri, without regard to any conflict
of laws provision that would require the application of the law of any other
jurisdiction.

21.        CONFIDENTIAL ARBITRATION OF DISPUTES. Except as otherwise provided in
Section 12 of this Agreement, any controversy or claim arising out of or
relating to this Agreement or the breach thereof or arising out of the
Employment or the termination of the Employment (including any claims of
unlawful employment discrimination whether based on age or otherwise) shall, to
the fullest extent permitted by law, be resolved under binding confidential
arbitration, under the auspices of the American Arbitration Association (“AAA”)
in New York, New York, before three neutral and independent arbitrators licensed
to practice law and in accordance with the Commercial Rules of the AAA. However,
except as provided in Section 12, all disputes between the Employer and Employee
shall be arbitrated. Any award rendered in any arbitration shall be final and
conclusive upon the parties to the arbitration, and the judgment thereon may be
entered in the highest court of the forum (state or federal) having jurisdiction
over the issues addressed in the arbitration. This Section 22 shall be
specifically enforceable.

 

 

9

--------------------------------------------------------------------------------

 

 

             IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Agreement as of the date first above written.

 

EMPLOYEE:

 

/s/ Glenn J. Holler                         

Glenn J. Holler

 

EMPLOYERS:





International Wire Group, Inc.

 

By:      /s/ Rodney D. Kent                             

     Name:  Rodney D. Kent
     Title:    Chief Executive Officer

Wire Technologies, Inc.

 

By:      /s/ Rodney D. Kent                             

     Name:  Rodney D. Kent
     Title:    Chief Executive Officer

   

Omega Wire, Inc.

 

By:      /s/ Rodney D. Kent                             

     Name:  Rodney D. Kent
     Title:    Chief Executive Officer

IWG Resources LLC
 
  By:      /s/ Rodney D. Kent                             

     Name:  Rodney D. Kent
     Title:    Chief Executive Officer

   

IWG High Performance Conductors
 


By:      /s/ Rodney D. Kent                             

     Name:  Rodney D. Kent
     Title:    Chief Executive Officer

Italtrecce-Societa Italian Trecce Affini S.r.l.
 

By:      /s/ Emanuele Carabelli                         

     Name:      Emanuele Carabelli

     Title:        Managing Director

   

International Wire SAS
 
 

By:      /s/ Emanuele Carabelli                          

     Name:      Emanuele Carabelli

     Title:        President

 



 

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED

EMPLOYMENT AGREEMENT OF GLENN J. HOLLER

 